Citation Nr: 1607646	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of poliomyelitis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from February 1944 to March 1946.  

The matter currently on appeal, which is best classified as on the title page of this decision, is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In July 2014, the Board remanded the case for an additional attempt to obtain missing service treatment records (STRs) and for an addendum to a November 2014 VA examination.  In July 2015, the Board remanded the case for an attempt to obtain private records from a private physician (S.A.W., M.D.) that would support his claim.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

There is competent medical evidence causally linking the Veteran's current poliomyelitis residuals (lower extremity polyneuropathy) to his period of active service.  



CONCLUSION OF LAW

Residuals of poliomyelitis (lower extremity polyneuropathy) were incurred in service.  38 U.S.C.A. §§ 1110, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a complete or substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran asserts that service connection is warranted for residuals of poliomyelitis in that such are of service origin.  He maintains that while in service, in the Philippine Islands, he was separated from his unit, ran out of water, and drank water from an old well.  Approximately 30 minutes later, he became sick with dysentery.  He was reunited with his unit and placed in a field hospital for four to eight days.  During that time, he lost approximately 40 pounds.  Post service, he was found to have the polio virus (2010), and was told by a private physician (S.A.W., M.D.) that he likely contracted the condition as a result of drinking contaminated water.  The Veteran has claimed that his legs have given him problems ever since he was discharged.  There was a loss of muscle shortly after service, and he went to VA for treatment in 1946 or 1947 but was not approved for such because he did not report the condition while in service.  

There is evidence that the Veteran's service treatment records (STRs), other than his enlistment examination, are unavailable and were presumed destroyed in a fire at the National Personnel Records Center in 1973 and that no other records were available.  Further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2014); 
38 C.F.R. § 3.159(c)(2) (2015).  

Post service private medical records show that the Veteran was seen in 1977 for increased problems with sudden collapse of the left knee.  This had formerly occurred only in certain twisting movements but now occurred during normal walking.  At the time, the Veteran stated this right calf and left thigh were somewhat smaller than their counterparts within approximately 11/2 years after discharge from service.  He had noticed some fasciculations in the muscles of his legs.  

When the Veteran was seen by B.J.H., M.D., in January 1980, the Veteran again had left leg complaints.  It was noted when he was discharged from service, he was turned down for employment because he was unable to stand on the toes of his right foot and was found to have some atrophy of the right calf.  This did not bother him until recent years when he noted additional muscle atrophy to the left thigh.  In the last two years, his muscle weakness had increased in severity.  Following examination, the examiner stated that the Veteran clearly had lower motor neuron disease affecting both lower extremities in an asymmetric fashion.  Weakness in the abdominal muscles suggested a more widespread neuropathic disorder.  In February 1980, Dr. H., noted that the Veteran had chronic denervation condition of the motor nerves which was not clinically able to be fit into the categories of amyotrophic lateral sclerosis, Charcot-Marie-Tooth disease, or old poliomyelitis.  Subsequently dated records reflect that the Veteran continued to be seem by Dr. H. through the mid-2000s for chronic polyneuropathy.  In an August 2006 statement the private doctor noted that the Veteran had chronic progressive polyneuropathy.  He added that he had no evidence to directly attribute the condition to a previous viral infection or dysentery that the Veteran may have contacted in the past.  

Additional private medical records dated in 2010 reflect that the Veteran was hospitalized for approximately one week in Nevada after falling and suffering a left lower extremity fracture while on vacation.  The treating physician, S.A.W., M.D., noted that the Veteran gave a medical history that included weakness with muscle wasting for the past 40 to 50 years with onset during service.  The doctor noted that the Veteran's history was highly consistent with polio which he probably contracted in the military.  

Additional private medical records dated in August 2010 include an opinion from J.T.C., M.D., wherein the doctor noted that he had treated the Veteran for a condition of peripheral nerves that had caused weakness and atrophy of the lower extremities.  While others had opined that the Veteran's condition was a progressive polyneuropathy or possibly a residual of distant polio, he opined that the condition was related to an episode of Guillain-Barre syndrome.  

VA examination was conducted in May 2011.  The Veteran again related that his various extremity problems had existed since discharge in 1946.  He believed that his problems were related to inservice treatment for dysentery.  Following examination of the Veteran, the examiner opined that the claimed condition of Guillain-Barre syndrome was more likely as not polio as evidenced by the Veteran's long history of leg atrophy.  For the Veteran's lower extremity polyneuropathy, the examiner opined that such was also caused by polio.  

Upon additional VA examination in November 2014, the examiner opined that the Veteran's current neurological condition was less likely than not caused by or aggravated by an inservice dysentery infection.  Instead, such related to a polyneuropathy of unknown origin.  The examiner noted that there were conflicting opinions of record.  While acknowledging that private records in 1980 showed bilateral lower extremity complaints (pain, weakness, atrophy), she stated that neuromuscular abnormalities were not actually shown until 1990s-2000.  It was her opinion that it was less likely than not that the Veteran's claimed poliomyelitis was related to a true diagnosis of poliomyelitis and/or was caused by his ingestion of drinking water "because of the symmetry of alleged lower extremity weakness."  

As to the medical questions raised in this case, there are conflicting medical opinions as summarized above.  The Board finds that the November 2014 VA examination is inadequate in that while noting that the Veteran was seen for bilateral lower extremity pain, weakness, and atrophy in 1980, it was opined that neuromuscular abnormalities were not actually shown until the 1990s-2000.  This fact was part of the rationale used to find that polyneuropathy was unrelated to service.  The examiner's statement as to onset of neuromuscular abnormalities appears to be patently false in that it was clearly noted by a private physician in 1980 that the Veteran had lower motor neuron disease affecting both lower extremities.  This inaccurate statement of the facts of the case by the VA examiner calls into question the probative value of her medical opinion that polyneuropathy was unrelated to inservice dysentery as it was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, the examiner did not take the Veteran's competent and credible lay statements into account.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. at 23 (2007).  As such, the Board does not afford the November 2014 VA examiner's opinion much probative value.  

Based on the consistently reported medical history over the years, the Board concludes that the evidence is convincing that the Veteran was treated for dysentery during service and that he had muscle atrophy in the lower extremities shortly thereafter.  In determining what residuals are present as a result of his inservice problems, the Board finds that the medical evidence is somewhat equivocal, ambiguous, and vague.  However, the Board does find that there is competent medical evidence causally linking the Veteran's current poliomyelitis residuals (polyneuropathy) to his period of active service.  This grant is based on the 2010 and 2011 medical opinions as summarized above, and the longstanding medical history of muscle atrophy and wasting in the lower extremities following inservice dysentery.  It is concluded that residuals of poliomyelitis, diagnosed as polyneuropathy, were incurred in service.  All reasonable doubt was resolved in the Veteran's favor in reaching this decision.  38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for residuals of poliomyelitis (lower extremity polyneuropathy) is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


